 In the, Matter Of INGERSOLL-RAND COMPANY'andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 3-R-687SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESAND°ORDERMay 9, 1944On February 24, 1944, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding',On February 28, 1944, the International Association' of Machinists,A. F. 'of L., herein called the A. F. L., filed a petition in Case No.3-R-765, and on March 13, 1944, the Board consolidated the aforesaidcases, remanded the consolidated proceeding to the Regional Directorfor the Third Region for a further hearing, and postponed the dateof the election in Case No. 3-R-687.On March 20, 1944, before afurther hearing was held, the parties entered into an Agreement forConsent Election in Case No. 3-R-765.On April 11, 1944, electionswere conducted by'the Regional Director for the Third Region; onepursuant to the Direction of Election in Case No. 3-8-687, and theother, pursuant to the aforesaid Agreement in Case No.33-R-765.Upon the conclusion of the election in Case No. 3-R-687, a Tallyof Ballots was furnished the parties in accordance with the Rules andRegulations of the Board:No objections were filed by any of theparties within the time provided therefor.The tally shows that of the approximately 302 eligible voters, 277 castvalid votes, of which 172 were for United Electrical, Radio & MachineWorkers of America, C. I. 0.; 42 for International Association ofMachinists, A.F. of L., and 63 for neither.Two ballots were chal-lenged but since they cannot affect the results of the election, we findit unnecessary to make any determination with respect, thereto.Ac-cordingly, we shall hereinafter certify the winning union.255 N. L.R. B. 14;56 N. L.R. B., No. 84.'437 438 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the election conducted in Case No. 3-R-765, theRegional Director '(Third Region,) reported that the results of suchelection were indecisive, and that a run-off election was necessary, andwould be held.We shall therefore order that this case be severed from'Case No. 3-R-687 and remanded to the Regional Director for the ThirdRegion for,further appropriate action.'CERTIFICATION OF REPRESENTATIVESIn Case No. 3-R-687By virtue of and pursuant to the power vested in the National LaborRelations Board by Section' 9 (c) of the National Labor Relations'Act, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3,'*IT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, C. I. O., has been' designated and selected by amajority of all production and maintenance employees in the foundryat the Company's Painted Post plant, excluding, auxiliary militaryguards, nurses, doctors, clerical employees, and all supervisory em-ployees with the authority. to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such 'action, as their representative for the' purposes of col-lective bargaining; and that,, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.ORDER 'In Case No. 3-R-765IT ISHEREBY,ORDERED that Case No. 3-R-765 be, and it hereby is,severed from Case No. 3-8-687 and remanded to the Regional Directorfor the Third Region..